WHATLEY, Judge.
Earl Enmund appeals an order summarily denying his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. On September 30, 1975, Enmund was found guilty of two counts of first-degree murder and one count of armed robbery. Although En-mund was originally sentenced to the death penalty, his sentence was later reduced to life in prison with a twenty-five-year minimum mandatory. In his motion for postconviction relief, Enmund claims that he has newly discovered evidence. Attached to Enmund’s motion is the witness affidavit of Johnny Foster, which alleges that Foster saw three people running from the murder scene and that Enmund *969was not present. The trial court denied Enmund’s claim, finding that Enmund “abandoned or dismissed his claim of independent evidence regarding Johnny Foster.” However, the trial court failed to attach anything to its order supporting such finding. We note that Enmund’s motion for postconviction relief was filed on October 2, 1998, and pleadings may have been entered in the record which would support the trial court’s finding. However, we do not have such in the record on appeal. Accordingly, we reverse the denial of Enmund’s postconviction motion and remand with directions that the trial court either attach portions of the record refuting Enmund’s claim or hold an evidentiary hearing on the matter.
Reversed and remanded.
ALTENBERND and STRINGER, JJ., Concur.